CUSHING, J.:
Epitomized Opinion
Yowler was engaged in the interurban bus business, operating between Dayton, Ohio, and Osborn, Ohio. In July, 1922, the city passed an ordinance which provided that before a person could operate a bus over and along any of its streets, an application for the establishment of a route withiii5 said city should be filed together with the weight, size and number of the busses operated, and approved by the city before any bus might be operated. It also provided for the giving of an indemnity bond. As Yowler was arrested for a failure to comply with this ordinance, he was tried and convicted for violating the same. He then prosecuted error, claiming that the ordinance was unconstitutional and that it did not apply to interurban bus lines. In affirming the judgment of the lower court, the Court of Appeals held:
1. As there is no difference between busses operating wholly within the city and those operating partially within and partially without the corporate limits, the ordinance is not discriminators' and therefor is constitutional.
2. Considering G. C. 3616 and G. C. 3632 together, they confer upon municipalities the general- power to license and regulate persons who desire to use the streets for the transaction of business thereon, without regard as to whether those persons are inhabitants of the municipality or elsewhere.
3. As G. C. 3714 requires a municipality to keep its streets open, in repair, and free from nuisance, it has the! right, in the performance of this duty, to regulate the use of its streets and supervise the mode and extent of the transportation thereon. .
4. The power to regulate the use of the sereets of a city implied the power to prohibit the use of them under certain circumstances.